[Cite as Fields v. Buehrer, 2014-Ohio-1382.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Jill M. Fields,                                  :

                  Appellee-Appellant,            :

v.                                               :                No. 13AP-724
                                                              (C.P.C. No. 12CV-10947)
Steve Buehrer, Administrator, Ohio               :
Bureau of Workers' Compensation,                             (REGULAR CALENDAR)
                                                 :
                  Appellee-Appellee,
                                                 :
Franklin County Residential Services, Inc.,
                                                 :
                  Appellant-Appellee.
                                                 :



                                           D E C I S I O N

                                     Rendered on March 31, 2014



                  Malek & Malek, and Douglas C. Malek, for appellant.

                  Blaugrund Herbert Kessler Miller Myers & Postalakis
                  Incorporated, and John W. Herbert, for appellee Franklin
                  County Residential Services, Inc.

                   APPEAL from the Franklin County Court of Common Pleas

O'GRADY, J.

        {¶ 1} Appellee-Appellant, Jill M. Fields ("Fields"), appeals from the judgment of
the Franklin County Court of Common Pleas denying her the right to participate in the
workers' compensation fund for the additional allowance of complex regional pain
syndrome ("CRPS"). For the reasons that follow, we affirm.
No. 13AP-724                                                                                2


I. FACTS AND PROCEDURAL HISTORY
       {¶ 2} On July 19, 2011, while a Franklin County Residential Services, Inc.
("Residential Services") employee, Fields was injured on the job when an electric
wheelchair ran over her foot. She obtained workers' compensation for contusion of right
foot, right fracture fourth metatarsal, and crushing injury right foot. Later, Fields sought
an additional allowance for CRPS. A district hearing officer ("DHO") denied the request
based on the reports of Robin Stanko, M.D. and Gerald Steiman, M.D., both of whom
conducted an independent medical examination ("IME") of Fields. Fields appealed, and a
staff hearing officer ("SHO") vacated the DHO's order based on the reports of Fields'
treating physicians, Stephen Altic, D.O., David Kaplansky, D.P.M., and Robert Perkins,
M.D. The Industrial Commission of Ohio ("IC") refused to hear Residential Services'
appeal from the SHO's order. Residential Services filed a notice of appeal from the IC's
decision in common pleas court under R.C. 4123.512. Then, Fields filed a complaint
essentially asking the court to affirm the IC's decision.
       {¶ 3} On June 5, 2013, Residential Services filed a motion for summary judgment
arguing Fields did not suffer from CRPS. Residential Services supported its motion with
the affidavit of Dr. Steiman, who averred that Section 16.5e of the American Medical
Association's Guides to the Evaluation of Permanent Impairment, 5th Edition (the
"Guides") identified signs and symptoms that characterize CRPS.           He averred that
because the Ohio Bureau of Workers' Compensation ("BWC") "defines disability based on
the [Guides'] criteria, those criteria effectively define CRPS's signs and symptoms for
diagnostic purposes." (Footnote omitted.) (R. 46, Dr. Steiman Affidavit, 2.) Residential
Services also argued that in Bradley v. Ohio Dept. of Transp., 10th Dist. No. 11AP-409,
2012-Ohio-451, this court recognized Section 16.5 of the Guides "as a learned treatise for
purposes of [Evid.R.] 803(18) and affirmed its use as a diagnostic standard." (R. 46, 6.)
       {¶ 4} Dr. Steiman averred under the Guides, CRPS is present when a patient
reports "burning pain that is present without stimulation or movement, that occurs
beyond the territory of a single peripheral nerve, and that is disproportionate to the
inciting event" and that occurs concurrently with 8 or more of 11 objective signs. (Dr.
Steiman Affidavit, 2.) Dr. Steiman averred when he conducted an IME of Fields, she did
not exhibit any of the objective criteria. In addition, Dr. Steiman averred his findings
No. 13AP-724                                                                                 3


were consistent with those of two other doctors who examined Fields. He opined Fields
did not suffer from CRPS. In addition, Residential Services submitted with its motion
Fields' medical records from Drs. Altic, Perkins, and Kaplansky and argued, based on the
records, Fields' treating physicians also did not observe at least eight of the Guides' signs.
       {¶ 5} On June 18, 2013, Fields filed a motion asking the common pleas court for a
30-day extension to respond to the motion for summary judgment under Civ.R. 56(F) to
confer with potential additional expert witnesses and obtain affidavits. Specifically, Fields
asked the court for time to: (1) obtain the affidavit of Dr. Altic, who was on vacation until
June 24, 2013; (2) conduct the deposition of Dr. Perkins scheduled for June 24, 2013; and
(3) conduct the deposition of Dr. Steiman, which Fields was in the process of scheduling.
Fields submitted an affidavit from her attorney to support her Civ.R. 56(F) motion.
Alternatively, Fields asked the court to deny summary judgment as a matter of law. In
support, Fields contended a CRPS diagnosis could be made based on criteria other than
those listed in the Guides. She also submitted her own non-expert affidavit and averred:
               I have received treatment directed at the CRPS, including
               sympathetic nerve blocks, medication, a spinal cord
               stimulator trial, and now I am scheduled to undergo a
               permanent spinal cord stimulator implant on or about
               August 1, 2013.

(R. 64, exhibit B, Fields Affidavit, 2.) Fields suggested this averment was sufficient to
create a genuine issue of material fact as to whether she suffered from CRPS.
       {¶ 6} Residential Services opposed Fields' June 18, 2013 motion. Then, on July 2,
2013, without leave of court, Fields filed a memorandum contra to the motion for
summary judgment which she supported with Dr. Perkins' deposition transcript. Fields
claimed Dr. Altic had returned from vacation but left again, so she would submit his
affidavit after his return on July 8, 2013.
       {¶ 7} Residential Services filed a motion to strike Fields' memorandum contra. In
response, Fields made new arguments in support of her Civ.R. 56(F) motion. Namely,
Fields complained she could not anticipate a motion for summary judgment on "a medical
issue, which is inherently not subject to a ruling" on summary judgment. (R. 74.) Fields
also complained her efforts to obtain Dr. Steiman's deposition were thwarted by his
unreasonable fee, and in a separate motion, Fields asked the court to reduce that fee.
No. 13AP-724                                                                             4


Then, on July 18, 2013, Fields filed additional documents to supplement her July 2, 2013
memorandum contra, such as Dr. Altic's affidavit.
       {¶ 8} The common pleas court denied Fields' Civ.R. 56(F) motion. The court
granted the motion to strike Fields' July 2, 2013 memorandum contra, implicitly striking
her July 18, 2013 supplement to that memorandum. In addition, the court denied Fields'
motion to reduce Dr. Steiman's fee as moot. The court granted Residential Services
summary judgment, explaining, in part, that in Bradley, "the Tenth District Court of
Appeals * * * recognized the Guides as the standard and * * * all of [Fields'] medical
records show that [Fields] does not, in fact, exhibit the requisite eight or more signs for
CRPS." (R. 90, Decision granting Residential Services' Motion for Summary Judgment,
5.)
II. ASSIGNMENTS OF ERROR
       {¶ 9} Fields appeals and presents eight assignments of error for our review:
               I. The trial court erred, on July 26, 2013, to the prejudice of
               Plaintiff-Appellant in denying Plaintiff's Motion for Civ. R.
               56(F) Extension of Time, filed on June 18, 2013 as before
               June 5, 2013 the date that Defendant-Appellee, Franklin
               County Residential Services, Inc. filed its Motion for
               Summary Judgment, the dispositive motion deadline date, the
               issue as to whether the American Medical Association's
               GUIDES TO THE EVALUATION OF PERMANENT
               IMPAIRMENT, 5th Ed. * * * was authoritative or the only
               reliable method of diagnosing Complex Regional Pain
               Syndrome * * * was not an issue, and therefore, it was an
               abuse of discretion and improper for the trial court to deny
               Plaintiff-Appellant's Motion.

               II. The trial court erred, on July 26, 2013, to the prejudice of
               Plaintiff-Appellant in denying Plaintiff's Motion for Civ. R.
               56(F) Extension of Time as adequate discovery had not yet
               been obtained on the facts necessary to oppose Defendant-
               Appellee, Franklin County Residential Services, Inc.'s Motion
               for Summary Judgment and Plaintiff-Appellant complied with
               the provisions of Civ. R. 56(F) in filing a motion for a
               continuance pursuant to this civil rule, including an affidavit,
               "stating the reasons justifying an extension of discovery."
               Morantz v. Oritz, 10th Dist. No. 07AP-597, 2008-Ohio-1046,
               ¶22.
No. 13AP-724                                                                     5


               III. The trial court erred in determining that because there
               were written reports from Plaintiff-Appellant's treating
               physicians on file, then therefore it was not necessary for
               Plaintiff-Appellant to be granted additional time in
               responding to the Motion for Summary Judgment, despite
               Plaintiff-Appellant not being able to rely upon what is
               otherwise hearsay as these reports were not drafted under
               oath and/or were not sworn statements as Dr. Stephen Altic's
               later affidavit was a sworn statement as was the sworn
               testimony of Dr. Robert H. Perkins.

               IV. The trial court erred on August 13, 2013, in granting
               Defendant-Appellee, Franklin County Residential Services,
               Inc.'s Motion for Summary Judgment as there was no basis as
               a matter of law to grant this Motion for Summary Judgment
               as the trial court misapplied the holding in Bradley v. Ohio
               DOT, 10th Dist. No. 11AP-409 and 11AP-410, 2012 Ohio 451.

               V. The trial court erred on August 13, 2013, in granting
               Defendant-Appellee, Franklin County Residential Services,
               Inc.'s Motion for Summary Judgment as the fact that a
               medical text is a learned treatise does not mean it is the only
               reliable method for diagnosing a medical condition, especially
               where there is testimony in the record and other evidence that
               there are other ways in which to diagnose the condition at
               issue here, CRPS.

               VI. The trial court erred on August 13, 2013, in granting
               Defendant-Appellee, Franklin County Residential Services,
               Inc.'s Motion for Summary Judgment in failing to reconcile
               the inconsistencies between Dr. Gerald Steiman's statements
               contained in his affidavit and those contained within his
               report, which was attached as an exhibit to Defendant's
               Motion for Summary Judgment * * *, indicating that "There
               are not universally accepted diagnostic criteria of CRPS due to
               conflicting opinions as to the necessity of objective physical
               findings" whereas in the affidavit, presumably drafted by
               someone other than Dr. Steiman, this same doctor indicates
               that the Guides "criteria effectively define CRPS's signs and
               symptoms for diagnostic purposes."

               VII. The trial court erred on August 13, 2013, in granting
               Defendant-Appellee, Franklin County Residential Services,
               Inc.'s Motion for Summary Judgment as there is neither a
               factual nor a legal basis for its decision.
No. 13AP-724                                                                              6


               VIII. The trial court erred on August 13, 2013, in granting
               Defendant-Appellee, Franklin County Residential Services,
               Inc.'s Motion for Summary Judgment as the existence of a
               medical issue is to be decided by the trier of fact, in this case, a
               jury, and therefore, the issue decided by the trial court is not
               an issue that can be disposed of via summary judgment.

(Footnote deleted.)
III. DISCUSSION
      A. Civ.R. 56(F) Motion
      {¶ 10} Fields' first, second, and third assignments of error are interrelated and will
be discussed together. As discussed below, Fields contends the common pleas court erred
in various ways when it denied her Civ.R. 56(F) motion for an extension of time to
respond to the motion for summary judgment.
      {¶ 11} Fields had 14 days to file her response to the motion for summary judgment.
See Loc.R. 21.01 of the Franklin County Court of Common Pleas, General Division.
However, the common pleas court could extend that time under Civ.R. 56(F), which
provides:
               Should it appear from the affidavits of a party opposing the
               motion for summary judgment that the party cannot for
               sufficient reasons stated present by affidavit facts essential to
               justify the party's opposition, the court may refuse the
               application for judgment or may order a continuance to
               permit affidavits to be obtained or discovery to be had or may
               make such other order as is just.

      {¶ 12} "The party seeking the Civ.R. 56(F) continuance bears the burden of
establishing why the party cannot present sufficient facts to justify its opposition to a
motion for summary judgment without a continuance." Ford Motor Credit Co. v. Ryan,
189 Ohio App.3d 560, 2010-Ohio-4601, ¶ 100 (10th Dist.), citing Perpetual Fed. Savs.
Bank v. TDS2 Prop. Mgt., LLC, 10th Dist. No. 09AP-285, 2009-Ohio-6774, ¶ 13, and
Waverly City School Dist. Bd. of Edn. v. Triad Architects, Inc., 10th Dist. No. 08AP-329,
2008-Ohio-6917, ¶ 17. "The moving party cannot meet this burden with mere allegations;
rather, the moving party must aver in an affidavit a particularized factual basis that
explains why further discovery is necessary." Id., citing Morantz v. Ortiz, 10th Dist. No.
07AP-597, 2008-Ohio-1046, ¶ 22, and Hahn v. Groveport, 10th Dist. No. 07AP-27, 2007-
No. 13AP-724                                                                                7


Ohio-5559, ¶ 30. "Simply requesting a continuance in order to conduct discovery is not a
sufficient explanation for why a party cannot present affidavits in opposition to the
motion for summary judgment." Brown v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
12AP-891, 2013-Ohio-4207, ¶ 16, citing ABN AMRO Mtge. Group, Inc. v. Roush, 10th
Dist. No. 04AP-457, 2005-Ohio-1763, ¶ 22.
         {¶ 13} An appellate court reviews a trial court's denial of a Civ.R. 56(F) motion for
an abuse of discretion. Id. at ¶ 14, citing Roush at ¶ 23. The phrase "abuse of discretion"
implies the court had an unreasonable, arbitrary or unconscionable attitude. Blakemore
v. Blakemore, 5 Ohio St.3d 217, 219 (1983).
         {¶ 14} Fields filed her Civ.R. 56(F) motion the day before the discovery cut-off
date. She supported the motion with the affidavit of her attorney, who averred "[s]everal
additional items of discovery are required from [Residential Services] in this matter and
are necessary before fully responding to [the] Motion for Summary Judgment." (Malek
Affidavit, 1.) He averred the "Motion for Summary Judgment must be met with expert
testimony; and it is necessary for [Fields] to consult with Dr. Stephen Altic, Dr. Richard
Perkins and Dr. Gerald Steiman in order to prepare a response to [the] motion." (Malek
Affidavit, 1.) Also, he averred, "[b]ased on my training, education, and experience as an
attorney, it is my professional opinion that this information is both relevant and necessary
to oppose [the] Motion for Summary Judgment, and will create an undue hardship if
required to respond to said Motion without the necessary discovery." (Malek Affidavit, 1-
2.)
         {¶ 15} These averments fail to explain with particularity why Fields could not
present by affidavit facts essential to justify her opposition to summary judgment without
a continuance.      For instance, they do not explain why Fields could not obtain the
discovery or schedule the consultations she needed before her opposition was due. The
common pleas court could have denied Fields' motion on the insufficiency of the affidavit
alone.
         {¶ 16} Moreover, even the arguments Fields made in the body of her Civ.R. 56(F)
motion fall short of explaining why she could not timely oppose summary judgment.
Fields claimed she needed Dr. Altic's affidavit but he was on vacation until June 24, 2013.
However, she neglected to say when Dr. Altic left for vacation, making it impossible to
No. 13AP-724                                                                                8


determine if she could have gotten an affidavit before he left but failed to so. In addition,
Fields claimed she had to take Dr. Perkins' deposition on June 24, 2013. However, Fields
offered no reason why she could not conduct this deposition sooner or, alternatively, get
an affidavit from Dr. Perkins. Fields also claimed she needed to schedule and conduct Dr.
Steiman's deposition but also did not explain why she did not do this sooner. Fields never
complained Dr. Steiman's fee was a problem until after the discovery cut-off date passed.
As the common pleas court pointed out, Fields had the reports of Drs. Altic, Perkins, and
Steiman well before Residential Services filed the motion for summary judgment. Fields'
lack of diligence in pursuing the additional discovery she needed, like depositions from
Drs. Steiman and Perkins, militated against granting the Civ.R. 56(F) motion. Drake
Constr. Co. v. Kemper House Mentor, Inc., 170 Ohio App.3d 19, 2007-Ohio-120, ¶ 29
(11th Dist.), citing Doriott v. MVHE, Inc., 2d Dist. No. 20040, 2004-Ohio-867, ¶ 41.
       {¶ 17} On appeal, Fields suggests the common pleas court erred when it denied her
Civ.R. 56(F) motion because in its summary judgment motion, Residential Services
argued for the first time that the Guides' criteria were the only reliable way to diagnose
CRPS, and she needed more time to counter this unanticipated argument. Specifically,
Fields complains in Dr. Steiman's report, he acknowledged the lack of universally
accepted diagnostic criteria for CRPS and discussed criteria in the Guides and from the
International Association for the Study of Pain ("IASP"). Fields complains Dr. Steiman
did not advocate for the Guides' approach until he signed his affidavit. Fields makes the
assumption Dr. Steiman did not actually draft his affidavit and suggests that somehow
makes the affidavit improper.
       {¶ 18} However, Fields did not make any of these arguments at the trial level and
never supported them via affidavit. We fail to see how the common pleas court abused its
discretion by not granting Fields an extension of time for reasons she never expressed.
Moreover, Fields provides no support for her contention that Dr. Steiman did not draft his
affidavit. Even if Dr. Steiman did not physically prepare the affidavit, he agreed with the
statements therein as evidenced by his signature. Additionally, while Dr. Steiman's report
did discuss the IASP criteria, it also noted an "area of concern" with those criteria. (R. 46,
exhibit No. 1-B, 6.) His report noted no concerns with the Guides' criteria, suggesting he
found the Guides more reliable. Contrary to what Fields suggests, it is not inconsistent for
No. 13AP-724                                                                                           9


Dr. Steiman to acknowledge a lack of universally accepted criteria for diagnosing CRPS
and later express an opinion on the criteria that should be relied on.1
           {¶ 19} Moreover, even if Fields did not anticipate Dr. Steiman's ultimate reliance
on the Guides' criteria in his affidavit, that does not explain her inability to oppose
summary judgment with evidence she suffered from CRPS under any criteria. If this
matter had proceeded to trial as scheduled in late August 2013, Fields still needed to
prove she had CRPS. See Daniel v. Williams, 10th Dist. No. 13AP-155, 2014-Ohio-273,
¶ 39, quoting Bennett v. Admr., Ohio Bur. of Workers' Comp., 134 Ohio St.3d 329, 2012-
Ohio-5639, ¶ 17 ("Under 'long-established principles,' an R.C. 4123.512 appeal 'is de novo,
in which a claimant bears the burden of proving his or her right to participate in the
workers' compensation fund regardless of an Industrial Commission decision.' ").
           {¶ 20} Fields also suggests the common pleas court denied her Civ.R. 56(F) motion
due to a mistaken belief she could have opposed summary judgment with the unsworn
written reports of her treating physicians. Fields misinterprets the court's decision. The
court only mentioned the reports to illustrate the fact that Fields was aware of her
physician's opinions for some time but failed to depose them in a timely fashion.
           {¶ 21} For the foregoing reasons, we overrule the first, second, and third
assignments of error.
           B. Summary Judgment
           {¶ 22} For ease of discussion, we will address appellant's fourth, fifth, sixth,
seventh and eighth assignments of error together. Fields contends the common pleas
court erred in various ways when it granted Residential Services summary judgment.
           {¶ 23} Appellate review of summary judgment is de novo, which necessitates an
independent review of the record without deference to the trial court's decision. New
Destiny Treatment Ctr., Inc. v. Wheeler, 129 Ohio St.3d 39, 2011-Ohio-2266, ¶ 24; Miller
v. J.B. Hunt Transport, Inc., 10th Dist. No. 13AP-162, 2013-Ohio-3892, ¶ 20. Under
Civ.R. 56(C), summary judgment "shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that there


1   We note in his report, Dr. Steiman opined Fields also did not have CRPS under the IASP criteria.
No. 13AP-724                                                                              10


is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law." Summary judgment "is appropriate only under the
following circumstances: (1) no genuine issue of material fact remains to be litigated,
(2) the moving party is entitled to judgment as a matter of law, and (3) viewing the
evidence most strongly in favor of the nonmoving party, reasonable minds can come to
but one conclusion, that conclusion being adverse to the nonmoving party." Brown v.
Ohio Dept. of Rehab & Corr., 10th Dist. No. 12AP-891, 2013-Ohio-4207, ¶ 20, citing
Stevens v. Ohio Dept. of Mental Health, 10th Dist. No. 12AP-1015, 2013-Ohio-3014, ¶ 11,
citing Harless v. Willis Day Warehousing Co., 54 Ohio St.2d 64, 66 (1978).
       {¶ 24} Under Civ.R. 56(C), "the moving party bears the initial burden of informing
the trial court of the basis for the motion and identifying those portions of the record that
demonstrate the absence of a genuine issue of material fact." Anderson v. Preferred Title
& Guaranty Agency, Inc., 10th Dist. No. 13AP-385, 2014-Ohio-518, ¶ 14, citing Dresher v.
Burt, 75 Ohio St.3d 280, 293 (1996). "The moving party, however, cannot discharge its
initial burden under this rule with a conclusory assertion that the nonmoving party has no
evidence to prove its case; the moving party must specifically point to evidence of a type
listed in Civ.R. 56(C), affirmatively demonstrating that the nonmoving party has no
evidence to support the nonmoving party's claims." Id., citing Dresher at 293, and Vahila
v. Hall, 77 Ohio St.3d 421 (1997). "Once the moving party discharges its initial burden,
summary judgment is appropriate if the nonmoving party does not respond, by affidavit
or as otherwise provided in Civ.R. 56, with specific facts showing that a genuine issue
exists for trial." Id., citing Dresher at 293; Vahila at 430.
       {¶ 25} Fields contends the common pleas court erred in finding we held the Guides
provided the diagnostic standard for CRPS in Bradley. In that case, Bradley sustained an
ankle injury at work, and BWC allowed her claim for a sprained ankle. Id. at ¶ 2. Later,
she sought an additional allowance for reflex sympathetic dystrophy, also known as CRPS.
Id. at ¶ 3, 33. After various administrative proceedings, the matter proceeded to a bench
trial in common pleas court. Bradley's expert opined she did suffer from CRPS due to her
work injury. Id. at ¶ 3-5. The employer's expert was Dr. Steiman, and he testified Bradley
did not have CRPS based on the criteria outlined in the Guides. Id. at ¶ 9-10. On appeal,
Bradley argued the common pleas court erred when it admitted Section 16.5e of the
No. 13AP-724                                                                              11


Guides into evidence. Id. at ¶ 16. Evid.R. 803(18) was at issue, which permits statements
in a published medical treatise to be read into evidence if they are relied on by an expert
witness in direct examination and the treatise is established as a reliable authority. Id. at
¶ 16, 18. We found Dr. Steiman's trial testimony established the reliability of the Guides,
so the common pleas court properly allowed expert testimony on the Guides' diagnostic
criteria for CRPS. Id. at ¶ 22-23.
       {¶ 26} However, in Bradley, we did not find the Guides provided the only
diagnostic standard for CRPS or the only diagnostic standard for participation in the
workers' compensation fund based on CRPS. Here, the common pleas court erred to the
extent its decision suggests otherwise.      Nonetheless, as we explain below, the court
properly granted summary judgment in this matter. State ex rel. Arcadia Acres v. Ohio
Dept. of Job & Family Servs., 10th Dist. No. 08AP-229, 2008-Ohio-6127, ¶ 30, citing
Joyce v. Gen. Motors Corp., 49 Ohio St.3d 93 (1990) ("[W]hen a trial court has stated an
erroneous basis for its judgment, an appellate court must affirm the judgment on review if
that judgment is legally correct on other grounds.").
       {¶ 27} In support of its summary judgment motion, Residential Services submitted
the affidavit of Dr. Steiman, who averred Fields did not suffer from CRPS. Dr. Steiman
formed this opinion using the Guides' diagnostic criteria. As we previously explained, Dr.
Steiman's reliance on the Guides in his affidavit is not inconsistent with the statements in
his report. Moreover, as the common pleas court correctly indicated, Fields did not
oppose summary judgment with any evidence that she in fact met the Guides' criteria.
Additionally, the existence of alternative diagnostic criteria for CRPS outside of the
Guides, by itself, does not create a genuine issue of material fact. Fields points to no
evidence (aside from evidence stricken from the record) showing she actually had CRPS
under alternative criteria. Her own, non-expert averment that she "received treatment
directed at" CRPS falls short in this regard. (R. 64, exhibit B, 2.)
       {¶ 28} Fields complains some records Residential Services used to support its
motion for summary judgment were "inauthentic" and "inadmissible." (Appellant's brief,
24.) It is unclear precisely which records Fields takes issue with, although she seems to
find her own treating physicians' records problematic. However, Fields never filed a
motion to strike. Therefore, she waived any error the common pleas court made in
No. 13AP-724                                                                              12


considering the records Residential Services submitted. OhioHealth Corp. v. Ryan, 10th
Dist. No. 10AP-937, 2012-Ohio-60, ¶ 34, citing Capital City Community Urban
Redevelopment Corp. v. Columbus, 10th Dist. No. 08AP-769, 2009-Ohio-6835, ¶ 19.
       {¶ 29} Fields also complains the existence of a medical condition is an issue for the
trier of fact. She does not cite any legal authority, nor are we aware of any, that precludes
summary judgment on medical issues so long as the standard for granting summary
judgment is met. Here, the standard was met. Viewing the evidence most strongly in
Fields' favor, reasonable minds can come to but one conclusion, that conclusion being no
genuine issue of material fact exists and Residential Services was entitled to judgment as a
matter of law. The trial court properly granted Residential Services summary judgment.
Accordingly, we overrule the fourth, fifth, sixth, seventh, and eighth assignments of error.
IV. CONCLUSION
       {¶ 30} Having overruled appellant's eight assignment's of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.


                           BROWN and DORRIAN, JJ., concur.